Exhibit 10.30

ALABAMA NATIONAL BANCORPORATION

AMENDED AND RESTATED
PERFORMANCE SHARE PLAN FOR CERTAIN DIRECTORS OF
CITIZENS’ AND PEOPLE’S BANK, N.A.

1.             Purpose. The purpose of the Alabama National BanCorporation
Performance Share Plan for Certain Directors of Citizens’ and People’s Bank,
N.A. (the “Plan”) is to further the long-term growth in profitability of Alabama
National BanCorporation (the “Company”) through the long-term growth of the
Company’s subsidiary, Citizens’ and People’s Bank, N.A. (the “Bank”) by offering
long-term incentives to the initial Pensacola-area-resident, board members of
the Bank who will be largely responsible for such growth.

2.             Certain Definitions.

(a)                “Bank” means Citizens’ and People’s Bank, N.A., a national
banking association and wholly-owned subsidiary of the Company.

(b)               “Bank Director” means a director of the Bank who is not a
director of the Company and whose name is included on Exhibit A.

(c)                “Board of Directors” means the Board of Directors of the
Company.

(d)               “Committee” means the committee of the Board of Directors of
the Company that shall administer the Plan in accordance with Section 3.

(e)                “Common Stock” means the common stock, par value $1.00 per
share, of the Company.

(f)                “Company” means Alabama National BanCorporation, a Delaware
corporation.

(g)               “Key Employee” means all key management and certain highly
compensated employees who have been identified as influential by the Company and
selected to participate in the Plan by the Board of Directors of the Company,
the Chief Executive Officer or the President of the Company.

(h)               “Open Market Shares” shall have the meaning assigned in
Section 4(a).

(i)                “Performance Shares” means the shares of Common Stock granted
pursuant to the Performance Share Awards.

(j)                “Performance Share Awards” means the award of Common Stock to
a Bank Director pursuant to the terms of the Plan.

3.             Administration of the Plan. The Plan shall be administered by a
Committee which shall be composed of the Compensation Committee of the Board of
Directors of the Company. The Committee shall have full power to administer and
interpret the Plan and to adopt such rules and regulations consistent with the
terms of the Plan as the Committee deems necessary or advisable in order to
carry out the provisions of the Plan. Except as otherwise provided in the Plan,
the Committee’s interpretation and construction of the Plan and its
determination of any conditions applicable to Performance Share Awards

 


Page 1 of 13



--------------------------------------------------------------------------------

or the reasons for any terminations of Bank Directors shall be conclusive and
binding on all Bank Directors.

4.             Performance Share Awards.

(a)                Performance Share Awards shall be made by the Committee to
those initial Pensacola-area-resident members of the board of directors of the
Bank who are not directors of the Company (as detailed on Exhibit A, the “Bank
Directors”). The Performance Share Awards shall be granted to a Bank Director
only if such Bank Director purchases the minimum number of shares of Common
Stock referenced by his name on the schedule attached as Exhibit A pursuant to
purchases made in the open market prior to the date of the grant of Performance
Share Awards (the “Open Market Shares”). Performance Share Awards hereunder
shall not be made unless any such Performance Share Award is in compliance with
all applicable laws.

(b)               Prior to the time when the Committee determines the amount of
payment of Performance Shares pursuant to Section 5 below, (i) no Bank Director
shall be entitled to receive any dividends or dividend equivalents on
Performance Shares, (ii) no Bank Director shall have any voting or any other
rights of a Company stockholder with respect to any Performance Shares and (iii)
no Bank Director shall have any interest in or right to receive any shares of
Common Stock pursuant to any Performance Shares.

(c)                Payment of a Performance Share Award (if any) to a Bank
Director shall be made in accordance with Section 5.

(d)               Each Performance Share Award shall be made in writing and
shall set forth the terms and conditions set by the Committee for payment of
such Performance Share Award.

5.             Payment of Performance Share Awards. Each Bank Director granted a
Performance Share Award shall be entitled to payment of the Performance Share
Award grant so long as such Bank Director (i) has retained at least the amount
of shares of Common Stock described on Exhibit A for the period beginning with
the date of the Performance Share Award grant for such Bank Director and ending
on December 31, 2002 (as adjusted for stock splits or other recapitalization as
described in Section 17 herein), and (ii) continues to serve as a member of the
board of directors of the Bank on December 31, 2002. In order to satisfy this
condition, each Bank Director must deliver to the Company on the date of the
Performance Share Award the broker confirmation slip evidencing the initial
purchase of shares of Common Stock and evidence of continuing ownership of the
Open Market Shares as may be reasonably required by the Company, and must
deliver such evidence to the Company on December 31, 2002. If the two conditions
stated in the previous sentence are not met for a Bank Director, such Bank
Director shall forfeit his Performance Share Award grant. The amount of the
Performance Share Award payment shall be based on the net income of the Bank for
the year-ended December 31, 2002, after provision for income taxes, as reflected
on the books of the Bank as determined by generally accepted accounting
principles (the “2002 Net Income”), pursuant to the following parameters:

(a)                If the 2002 Net Income is less than $200,000, the Performance
Share Award payment shall be the number of shares of Common Stock equal to 28%
of the shares listed on Exhibit A for each Bank Director.

(b)               If the 2002 Net Income is equal to or greater than $200,000,
but less than or equal to $450,000, the Performance Share Award payment shall be
the number of shares of Common Stock equal to 56% of the shares listed on
Exhibit A for each Bank Director.

 


Page 2 of 13



--------------------------------------------------------------------------------

(c)                If the 2002 Net Income is greater than $450,000, the
Performance Share Award payment shall be the number of shares of Common Stock
equal to 81% of the shares listed on Exhibit A for each Bank Director.

Payment of Performance Share Awards shall be made as promptly as possible by the
Company after the determination by the Committee of the amount of Performance
Share Award payment which has been earned. All payments of Performance Share
Awards to Bank Directors shall be made in shares of Common Stock, and partly in
cash, if necessary, with the cash portion being equal to any fractional share
amount, based on the average sales price of the Common Stock on December 31,
2002, or if such date is not a business day, the first preceding business day
thereto. All shares of Common Stock paid pursuant to the Plan are to be taken
subject to an investment representation by the Bank Director or other recipient
that any such shares are acquired for investment and not with a view to
distribution and that such shares shall not be transferred or sold until
registered in compliance with the Securities Act of 1933, as amended, or unless
an exemption therefrom is available in the opinion of the counsel for the
Company.

To the extent that shares of Common Stock are available in the treasury of the
Company on the date payment is to be made, such shares may be issued in payment
of Performance Share Awards. Performance Share Award payments may also be made
by the Company from its authorized but unissued shares of Common Stock.

6.             Limitation on Awards and Payments. The maximum number of shares
of Common Stock which may be awarded under the Plan as Performance Share Awards
shall not exceed an aggregate of 19,881 shares (81% x 24,544 shares).

7.             Deferral of Compensation.

(a)                Any Bank Director who is an outside director or is an inside
director and a Key Employee may elect to defer the receipt of all or any portion
of his Performance Share Award (the “Deferrable Compensation”) by executing a
form prescribed by the Company and delivering such election form to the Company
in any calendar year preceding the calendar year in which the Performance Share
Award may be earned or at such other time and subject to such other conditions
as the Company shall determine. The amount of Deferrable Compensation deferred
shall be paid or distributed to the Bank Directors in accordance with the
provisions of Section 10 or Section 11 below.

(b)               The election to defer Deferrable Compensation shall be
irrevocable as to amounts payable following the time when the election is made
and shall remain irrevocable until a new election form reflecting a change or
revocation with respect to amounts payable in a subsequent time period is
delivered to the Company not later than December 31 of the calendar year
preceding the calendar year of the payment date of the subsequent Deferrable
Compensation to which such change or revocation is applicable; provided,
however, upon a Change in Control (as defined in Section 18), a Bank Director
may reallocate his Account between cash and stock allotments as described in
Section 11.

8.             Deferred Compensation Account.

(a)                The Company shall establish a deferred compensation account
(the “Account”) for each Bank Director. As of the date payments of Deferrable
Compensation otherwise would be made to a Bank Director, the Company shall
credit to such Bank Director’s Account, in stock equivalents as hereinafter
provided, the amount of the Deferrable Compensation which the Bank Director has
elected to defer.

(b)               Neither the Bank Director nor any other person or entity shall
have (i) any interest in any fund or in any specific asset of the Company by
reason of amounts credited to the Account of a Bank

 


Page 3 of 13



--------------------------------------------------------------------------------

Director hereunder, (ii) any right to exercise any of the rights or privileges
of a Company stockholder with respect to any stock allotment credited to the
Account or (iii) any right to receive any distribution under the Plan except as
and to the extent expressly provided for in the Plan.

9.             Deferral Election.

(a)                As of the date payments of Deferrable Compensation otherwise
would be made to the Bank Director, the amount due the Bank Director shall be
credited to such Bank Director’s Account as a stock allotment.

(b)               (i)            A stock equivalent shall be equal to the number
of full and fractional shares of the Company’s Common Stock, par value $1.00 per
share (the “Common Stock”), that could be purchased with the dollar amount of
the allotment using the Average Closing Price (as defined below) of the Common
Stock for the twenty (20) trading days ending on the day preceding the date the
Account is so credited. The “Average Closing Price” of the Common Stock means
the average of the daily closing prices for a share of the Common Stock for the
applicable twenty (20) trading days on the Composite Tape for the New York Stock
Exchange D Listed Stocks, or, if the Common Stock is not listed on such
Exchange, on the principal United States securities exchange registered under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on which
the Common Stock is listed, or, if the Common Stock is not listed on any such
Exchange, the average of the daily closing bid quotations with respect to a
share of the Common Stock for such twenty (20) trading days on the National
Association of Securities Dealers, Inc. Automated Quotations Systems or any
system then in use, or, if no such quotations are available, the fair market
value of a share of the Common Stock as determined by the Committee.

(ii)               Such Bank Director’s Account shall also be credited as of the
payment date for each dividend on the Common Stock with additional stock
equivalents computed as follows: The dividend paid, either in cash or property
(other than Common Stock), upon a share of Common Stock to a shareholder of
record shall be multiplied by the number of stock equivalents in the Account and
the product thereof shall be divided by the Average Closing Price of the Common
Stock for the twenty (20) trading days ending on the day preceding the dividend
payment date. In the case of dividends payable in property, the amount paid
shall be based on the fair market value of the property at the time of
distribution of the dividend, as determined by the Committee.

(iii)              In the event of any change in the Common Stock, upon which
the stock equivalency hereunder is based, by reason of a merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, combination or
exchange of shares, or any other change in corporate structure, the number of
shares credited to the Account shall be adjusted in such manner as the Committee
shall determine to be fair under the circumstances.

10.           Distribution of Deferred Compensation.

(a)                Except as otherwise provided in the Plan, at each Bank
Director’s election, the balance in such Bank Director’s Account shall be paid
out to the Bank Director commencing on the date which the Bank Director has
specified on the election form.

Except as otherwise provided in the Plan, the balance in the Account shall be
paid either in a lump sum or, at the Bank Director’s election, in monthly,
quarterly, semiannual or annual installments, but such installments shall be
payable over a period of years not to exceed ten (10) years (the “Payout
Period”). In order to be effective, an election to change the method and/or
timing of distribution with respect to the Account must be on a form prescribed
by the Company and received by the Company at least six (6) months prior to the
Bank Director’s retirement from the Company and in any calendar year

 


Page 4 of 13



--------------------------------------------------------------------------------

preceding the calendar year in which a particular award or bonus (i) can be
earned pursuant to the Plan, or (ii) would have been earned absent such
election. The amount of each installment shall be determined as of the first day
of the period in which payment is to be made by dividing the then balance in the
Account by the then remaining number of payment dates in the Payout Period. The
lump sum or first periodic installment shall be paid by the Company as promptly
as is convenient, but not more than sixty (60) days following the date specified
by the Bank Director.

(b)               In the event a Bank Director ceases to be a Bank Director of
the Bank (other than after a Change in Control) prior to the distribution of the
entire balance in such Bank Director’s Account, the balance in the Account shall
be payable in a lump sum by the Company as promptly as is convenient following
the Bank Director’s cessation of Bank Director status, regardless of any
deferral election made by the Bank Director.

(c)                In the event of the death of a Bank Director prior to
distribution of the entire balance in such Bank Director’s Account, the balance
in the Account shall be payable in a lump sum by the Company as promptly as is
convenient following the Bank Director’s death to:

(i)     the surviving beneficiary (or surviving beneficiaries in such
proportions as) the Bank Director may have designated by notice in writing to
the Company unrevoked by a later notice in writing to the Company or, in the
absence of an unrevoked notice;

(ii)    the beneficiary (or beneficiaries in such proportions as) the Bank
Director may have designated by will; or

(iii)   if no beneficiary is designated, the legal representative of the Bank
Director’s estate.

In the event a Bank Director becomes disabled or suffers a hardship, the payment
commencement date and/or payment schedule with respect to a balance in such Bank
Director’s Account may be accelerated by the Committee (or its designee), in its
sole discretion.

(d)               The provisions of the Plan shall apply to and be binding upon
the beneficiaries, distributees and personal representatives and any other
successors-in-interest of the Bank Director.

(e)                Distribution of the cash in the Account shall be made in
cash. Distribution of stock equivalents in the Account shall be made in whole
shares of the Company’s Common Stock, and fractional shares shall be paid in
cash in an amount equal to the number of fractional shares multiplied by the
Average Closing Price of the Common Stock for the twenty (20) trading days
ending on the day preceding the date of distribution. Distributions shall be
made from the general funds of the Company.

11.           Acceleration of Distribution.

(a)                Notwithstanding any other provision of the Plan, if a Change
of Control (as defined in Section 18) occurs and the Bank Director ceases to be
a Bank Director of the Bank, then the Bank Director shall complete a new
election form which shall supersede any prior elections made by such Bank
Director. Upon a Change in Control, a Bank Director may reallocate his Account
between cash and stock allotments.

(b)               Distribution shall be in accordance with Section 10 above,
except that distribution of stock equivalents in the Account shall be made in
cash in an amount equal to the number of stock equivalents to be distributed
multiplied by the greater of (i) the Average Closing Price of the Common

 


Page 5 of 13



--------------------------------------------------------------------------------

Stock for the twenty (20) trading days ending on the day preceding the date on
which the right to such distribution arose; (ii) the Average Closing Price of
the Common Stock for the twenty (20) trading days ending on the day preceding
the date of the Change in Control; or (iii) the highest price per share of
Common Stock in the transaction or series of transactions constituting the
Change in Control.

(c)                Reallocation of deferred amounts in the Bank Director’s
Account in accordance with Section 11(a) between the stock allotment and cash
allotment shall be valued at the greater of (i) the Average Closing Price of the
Common Stock for the twenty (20) trading days ending on the day preceding the
date on which the right to such reallocation arose; (ii) the Average Closing
Price of the Common Stock for the twenty (20) trading days ending on the day
preceding the date of the Change in Control; or (iii) the highest price per
share of Common Stock in the transaction or series of transactions constituting
the Change in Control.

(d)               Any payments made by the Company pursuant to a new election
form described in Section 11(a) above shall be made as promptly as practicable,
but not more than thirty (30) days following the date on which the right to such
payment arose. The Company shall promptly reimburse the Bank Director for all
legal fees and expenses reasonably incurred in successfully seeking to obtain or
enforce any right or benefit provided under this Section 11.

(e)                This Section 11 may not be amended or modified after the
occurrence of a Change in Control.

12.           Administrative Claim Procedures and Safeguards. The administrative
claim procedures and safeguards set forth below in Sections 13 and 14 are hereby
established by the Committee effective as of January 1, 2002. The administrative
processes and safeguards shall ensure and verify that benefit claim
determinations are made in accordance with the terms of the Plan and that, where
appropriate, the terms of the Plan have been applied consistently with respect
to similarly situated persons who claim any benefit or payment under the Plan
(the filer of a claim is referred to as a “Claimant”). Unless otherwise provided
by an applicable provision of the Plan, Claimants shall file their claims in
accordance with Section 13. An appeal of an adverse benefit determination
rendered under Section 13 may only be filed under Section 14. Sections 13 and 14
shall not be administered in a way that unduly inhibits or hampers the
initiation or processing of any claim for a benefit or payment hereunder.

13.           Claims Procedure. The immediately following Paragraphs (a)-(e)
shall apply with respect to any claim for a payment or benefit under the Plan
that is filed by a Claimant on or after January 1, 2002.

(a)                Written Claim. Unless otherwise provided by an applicable
provision of the Plan, each claim for any benefit or payment under the Plan
shall be made in writing on a form provided by the Committee, and the Committee
may require the Claimant to furnish such information as may reasonably be needed
by the Committee to process the Claimant’s claim and reach a decision upon such
claim.

(b)               Disability Claim Determination. To the extent that a claim
seeks payment of a benefit due to a disability, the Director of Human Resources
(hereinafter referred to as the “Initial Claim Reviewer” for the purposes of
Sections 13 and 14) shall make the benefit determination on behalf of the
Committee, and such person shall neither be the Claim Appeal Reviewer who is to
make the benefit determination on review on behalf of the Committee under
Section 14 nor be superior to said Claim Appeal Reviewer who is to make such
benefit determination on review.

(c)                Written Notice of Adverse Determination. To the extent that
an adverse benefit determination (a denial) is made with respect to a claim, the
Committee (or Initial Claim Reviewer to the extent that the claim sought payment
of a benefit due to a disability claim) shall notify the Claimant of the

 


Page 6 of 13



--------------------------------------------------------------------------------

adverse benefit determination by providing a written notice thereof (within the
applicable period prescribed by the immediately following Paragraph (d) or
Paragraph (e)) to the Claimant that sets forth

(i)     the specific reason or reasons for the adverse determination,

(ii)    reference to the specific Plan provisions on which the determination is
based,

(iii)   a description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary,

(iv)   a description of the review procedures under Section 14 and the time
limits applicable to such procedures, including a statement of the Claimant’s
right to bring a civil action in court under ERISA Section 502(a) following an
adverse benefit determination on review under Section 14 and

(v)    to the extent that a claim seeks payment of a benefit due to a disability
claim and any internal rule, guideline, protocol or other similar criterion was
relied upon in making the adverse benefit determination, either the specific
rule, guideline, protocol or other similar criterion or a statement that such a
rule, guideline, protocol or other similar criterion was relied upon in making
the adverse determination and that a copy of such rule, guideline, protocol or
other similar criterion shall be provided free of charge to the Claimant upon
request.

To the extent that an adverse benefit determination (a denial) is made with
respect to a claim and the written notice required by the foregoing provisions
of this Section 13 is not furnished within the applicable period prescribed by
the immediately following Paragraph (d) or Paragraph (e), then an adverse
benefit determination shall be deemed to have been made in accordance with this
Section 13, and the Claimant may proceed to exercise the right under Section 13
to appeal in writing to the Committee to request a review of such adverse
benefit determination.

(d)               Timing of Notice for Non-Disability Claims. To the extent that
a claim does not seek payment of a benefit due to a disability claim, the
procedures set forth in the immediately following Paragraphs (i)-(iii) shall
apply.

(i)     90-Day Period. The written notice required by Section 13(c) shall be
provided to the Claimant not later than ninety (90) days after the Plan’s
receipt of the Claimant’s claim.

(ii)    Extension. If the Committee determines that an extension of time for
processing the claim is required due to special circumstances, the Committee
shall provide written notice of the extension to the Claimant prior to the
termination of the initial 90-day period referred to in the immediately
preceding Paragraph (i), and the written notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render a decision. In no event shall an extension under this
Paragraph (ii) exceed a period of ninety (90) days from the end of the initial
90-day period referred to in the immediately preceding Paragraph (i).

(iii)   Calculation of Time Periods. For purposes of the immediately preceding
Paragraphs (i)-(ii), the period of time within which a benefit determination is
required to be made shall begin at the time a claim is filed with the Committee,
without regard to whether all the information necessary to make a benefit
determination accompanies the filing.

 


Page 7 of 13



--------------------------------------------------------------------------------

(e)                Timing of Notice for Disability Claims. To the extent that a
claim seeks payment of a benefit due to a disability claim, the procedures set
forth in the immediately following Paragraphs (i)-(v) shall apply.

(i)     45-Day Period. The written notice required by Section 13(c) shall be
provided to the Claimant not later than forty-five (45) days after the Plan’s
receipt of the Claimant’s claim.

(ii)    First 30-Day Extension. The initial 45-day period referred to in the
immediately preceding Paragraph (i) may be extended for up to thirty (30) days,
provided that the Committee both determines that such an extension is necessary
due to matters beyond the control of the Plan and notifies the Claimant, prior
to the expiration of such initial 45-day period, of the circumstances requiring
the extension of time and the date by which the Committee expects to render a
decision.

(iii)   Second 30-Day Extension. If, prior to the end of the first 30-day
extension period referred to in the immediately preceding Paragraph (ii), the
Committee determines that, due to matters beyond the control of the Plan, a
decision cannot be rendered within such first 30-day extension period, the
period for making the determination may be extended for up to an additional
thirty (30) days, provided that the Committee notifies the Claimant, prior to
the expiration of such first 30-day extension period, of the circumstances
requiring the extension and the date as of which the Plan expects to render a
decision.

(iv)   Claimant’s 90-Day Period in Which to Provide Additional Information. In
the case of any extension under the immediately preceding Paragraph (ii) or
Paragraph (iii), the notice of extension shall specifically explain the
standards on which entitlement to a benefit is based, the unresolved issues that
prevent a decision on the claim, and the additional information needed to
resolve those issues, and the Claimant shall have ninety (90) days within which
to provide the specified information.

(v)    Calculation of Time Periods. For purposes of the immediately preceding
Paragraphs (i)-(iv), the period of time within which a benefit determination is
required to be made shall begin at the time a claim is filed with the Committee,
without regard to whether all the information necessary to make a benefit
determination accompanies the filing. However, in the event that a period of
time is extended as permitted by the immediately preceding Paragraph (ii) or
Paragraph (iii) due to a Claimant’s failure to submit information necessary to
decide a claim, the period for making the benefit determination shall be tolled
(A) from the date on which the notification of the extension is sent to the
Claimant (B) until the date on which the Claimant responds to the request for
additional information.

14.           Claims Review Procedure. The immediately following Paragraphs
(a)-(h) shall apply with respect to any appeal for review of an initial adverse
benefit determination that was made under Section 13 on or after January 1,
2002.

(a)                Written Appeal. A Claimant may, within sixty (60) days
(within one hundred and eighty (180) days to the extent the claim sought payment
of a benefit due to a disability claim) following receipt of an initial adverse
benefit determination issued under Section 13, appeal in writing to the
Committee to request a review of such determination.

(b)               Submission of Comments, Consideration of Information and
Access to Relevant Information. In conducting a review requested pursuant to the
immediately preceding Paragraph (a), the Committee shall allow the Claimant the
opportunity to submit written comments, documents, records, and

 


Page 8 of 13



--------------------------------------------------------------------------------

other information relating to the claim, and the Committee shall take into
account all comments, documents, records, and other information submitted by the
Claimant relating to the claim, regardless of whether such information was
submitted or considered in making the initial benefit determination under
Section 13. Upon request and free of charge, the Claimant shall be provided
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits, provided that a
document, record, or other information shall be considered “relevant” to a claim
if such document, record, or other information

(i)     was relied upon in making the initial adverse benefit determination,

(ii)    was submitted, considered, or generated in the course of making the
initial adverse benefit determination, without regard to whether such document,
record, or other information was relied upon in making such initial adverse
benefit determination,

(iii)   demonstrates compliance with Section 12 in making the benefit
determination,

(iv)   to the extent that a claim seeks payment of a benefit due to a disability
claim, constitutes a statement of policy or guidance with respect to the Plan
concerning the denied benefit for the Claimant’s diagnosis, without regard to
whether such advice or statement was relied upon in making the initial adverse
benefit determination, or

(v)    to the extent that a claim seeks payment of a benefit due to a disability
claim, identifies the medical expert(s) and/or vocational expert(s) whose advice
was obtained on behalf of the Plan in connection with the initial adverse
benefit determination made under Section 13, without regard to whether such
advice was relied upon in making such initial adverse benefit determination.

(c)                Review of Disability Claim. To the extent that a claim seeks
payment of a benefit due to a disability claim, on behalf of the Committee, the
Chief Executive Officer (hereinafter referred to as the “Claim Appeal Reviewer”
for the purposes of Sections 13 and 14), who

(i)     is not the Initial Claim Reviewer who made the initial adverse benefit
determination in accordance with Section 13(b), and

(ii)    is not subordinate to the Initial Claim Reviewer who made the initial
adverse benefit determination in accordance with Section 13(b)

shall make the benefit determination on review on behalf of the Committee by
exercising the Committee’s authority under this Section 14 (including, but not
limited to, the immediately following Paragraph (h)). Such Claim Appeal Reviewer
shall afford no deference to the initial adverse benefit determination rendered
under Section 13. To the extent that the initial adverse benefit determination
was based in whole or in part upon medical judgment, such Claim Appeal Reviewer
shall consult with a health care professional who

(A)       has appropriate training and experience in the field of medicine
involved in the medical judgment,

(B)        was not consulted in connection with the initial adverse benefit
determination that is the subject of the appeal and

 


Page 9 of 13



--------------------------------------------------------------------------------

(C)        is not subordinate to any health care professional who was consulted
in connection with the initial adverse benefit determination that is the subject
of the appeal.

For the purposes of this Section 14, a “health care professional” is a physician
or other health care professional licensed, accredited or certified to perform
specified health care services consistent with applicable State law.

(d)               Notification of Benefit Determination on Review. Within the
applicable period prescribed by the immediately following Paragraph (e) or
Paragraph (f), the Committee (or Claim Appeal Reviewer to the extent that the
claim sought payment of a benefit due to a disability) shall provide to the
Claimant a written notification of the benefit determination on review. To the
extent that an adverse benefit determination is made on review, the notification
shall set forth, in a manner calculated to be understood by the Claimant,

(i)     the specific reason or reasons for the adverse determination,

(ii)    reference to the specific Plan provisions on which the determination is
based,

(iii)   a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s claim for benefits (whether a
document, record, or other information is “relevant” to a claim shall be
determined in accordance with the second sentence of the immediately preceding
Paragraph (b)),

(iv)   a statement of the Claimant’s right to bring a civil action in court
under ERISA Section 502(a) and

(v)    to the extent that a claim seeks payment of a benefit due to a disability
claim and an internal rule, guideline, protocol or other similar criterion was
relied upon in making the adverse benefit determination, either the specific
rule, guideline, protocol or other similar criterion or a statement that such a
rule, guideline, protocol or other similar criterion was relied upon in making
the adverse determination and that a copy of such rule, guideline, protocol or
other similar criterion shall be provided free of charge to the Claimant upon
request.

If the written notification required by the foregoing provisions of this Section
14(d) is not furnished within the applicable period prescribed by the
immediately following Paragraph (e) or Paragraph (f), then an adverse benefit
determination (a denial) shall be deemed to have been made on review under this
Section 14.

(e)                Timing of Notice for Non-Disability Claims. To the extent
that a claim does not seek payment of a benefit due to a disability claim, the
procedures set forth in the immediately following Paragraphs (i)-(iii) shall
apply.

(i)     60-Day Period. The written notification required by Section 14(d) shall
be provided to the Claimant not later than sixty (60) days after the Plan’s
receipt of the Claimant’s appeal for review of the adverse benefit
determination.

(ii)    Extension. If the Committee determines that special circumstances
require an extension of time for processing the claim, the Committee shall
provide written notice of the extension to the Claimant prior to the termination
of the initial 60-day period referred to in the immediately preceding Paragraph
(i), and the written notice shall indicate the special

 


Page 10 of 13



--------------------------------------------------------------------------------

circumstances requiring an extension of time and the date by which the Committee
expects to render a decision. In no event shall an extension under this
Paragraph (ii) exceed a period of sixty (60) days from the end of the initial
60-day period referred to in the immediately preceding Paragraph (i).

(iii)   Calculation of Time Periods. For purposes of the immediately preceding
Paragraphs (i)-(ii), the period of time within which a benefit determination on
review is required to be made shall begin at the time an appeal is filed in
accordance with the immediately preceding Paragraph (a), without regard to
whether all the information necessary to make a benefit determination on review
accompanies the filing. However, in the event that a period of time is extended
as permitted by the immediately preceding Paragraph (ii) due to a Claimant’s
failure to submit information necessary to decide a claim, the period for making
the benefit determination on review shall be tolled (A) from the date on which
the notification of the extension is sent to the Claimant (B) until the date on
which the Claimant responds to the request for additional information.

(f)               Timing of Notice for Disability Claims. To the extent that a
claim seeks payment of a benefit due to a disability claim, the procedures set
forth in the immediately following Paragraphs (i)-(iii) shall apply.

(i)     45-Day Period. The written notification required by Section 14(d) shall
be provided to the Claimant not later than forty-five (45) days after the Plan’s
receipt of the Claimant’s appeal for review of the initial adverse benefit
determination.

(ii)    Extension. If the Claim Appeal Reviewer determines that special
circumstances require an extension of time for processing the claim, the Claim
Appeal Reviewer shall provide written notice of the extension to the Claimant
prior to the termination of the initial 45-day period referred to in the
immediately preceding Paragraph (i), and the written notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Claim Appeal Reviewer expects to render a decision. In no event shall an
extension under this Paragraph (ii) exceed a period of forty-five (45) days from
the end of the initial 45-day period referred to in the immediately preceding
Paragraph (i).

(iii)   Calculation of Time Periods. For purposes of the immediately preceding
Paragraph (i)-(ii), the period of time within which a benefit determination on
review is required to be made shall begin at the time an appeal is filed in
accordance with the immediately preceding Paragraph (a), without regard to
whether all the information necessary to make a benefit determination on review
accompanies the filing. However, in the event that a period of time is extended
as permitted by the immediately preceding Paragraph (ii) due to a Claimant’s
failure to submit information necessary to decide a claim, the period for making
the benefit determination on review shall be tolled (A) from the date on which
the notification of the extension is sent to the Claimant (B) until the date on
which the Claimant responds to the request for additional information.

(g)               Documents Provided Upon Adverse Determination on Review. In
the case of an adverse benefit determination on review, the Committee shall
provide access to, and copies of, documents, records and other information
described in Section 14(d)(iii)-(v) as is appropriate.

(h)               Discretionary Authority of Committee. Notwithstanding any Plan
provision(s) to the contrary, the Committee shall have the power, discretion and
authority (i) to make a final, binding interpretation of the terms, provisions,
conditions and limitations of the Plan and the application and

 


Page 11 of 13



--------------------------------------------------------------------------------

administration thereof and (ii) to make a final, binding determination under
Section 14 regarding any Claimant’s eligibility for or entitlement to any
benefit or payment under the Plan. A benefit under the Plan shall only be paid
if the Committee decides in its discretion that the benefit is payable.

15.           No Assignment of Interest.             The interest of any Bank
Director in the Plan shall not be assignable by the Bank Director or the Bank
Director’s beneficiary or legal representative, either by voluntary assignment
or by operation of law, and any assignment of such interest, whether voluntary
or by operation of law, shall be ineffective to transfer the Bank Director’s
interest; provided, however, that (i) the Bank Director may designate a
beneficiary to receive any benefit payable under the Plan upon death, and (ii)
if the Bank Director does not designate a beneficiary, the legal representative
of the Bank Director’s estate may assign the Bank Director’s interest under the
Plan to the persons entitled to any benefit payable under the Plan upon the Bank
Director’s death.

16.           Expenses. The expenses of administering the Plan shall be borne by
the Company.

17.           Dilution, Recapitalization and Other Adjustments. In case the
Company shall at any time issue any shares of Common Stock (i) in a stock split
or other similar increase of outstanding shares of Common Stock, by
reclassification or otherwise, whereby the par value of shares is reduced, or
(ii) in payment of a stock dividend, the number of shares of Common Stock which
have been awarded but not paid, and the maximum number of shares of Common Stock
which may be issued in payment of the Performance Share Awards (see Section 6)
shall be increased proportionately; and in like manner, in case of any
combination of shares of Common Stock, by a reverse stock split,
reclassification or otherwise, the number of shares of Common Stock which have
been awarded but not paid, and the maximum number of shares of Common Stock
which may be issued in payment of the Performance Share Awards shall be reduced
proportionately.

18.           Change in Control.

(a)                A “Change in Control” means (i) acquisition by any person
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of 50% or more of the Common Stock then
outstanding; or (ii) the consummation of (A) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which shares of the Common Stock are converted into cash, securities
or other property, other than a merger of the Company in which the holders of
Common Stock immediately prior to the merger have the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger as they had in Common Stock immediately prior to the merger, or (B) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company, including, without limitation, any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all, of the assets of the Company.

(b)               Notwithstanding any other provision of the Plan, upon a Change
in Control, all Performance Share Awards not yet paid pursuant to Section 5 at
the date of the Change in Control shall be made promptly as possible after such
date and payment of each such Performance Share Award shall be computed in the
same manner as in Section 5 using the effective date of the Change in Control in
place of December 31, 2002 and using 81% as the multiple for the Performance
Share Award under such circumstances. This Section 18(b) may not be amended or
modified after the occurrence of a Change in Control.

 


Page 12 of 13



--------------------------------------------------------------------------------

19.           Construction. The use of the masculine gender herein shall be
deemed to refer to the feminine as well. All headings are included for
convenience of reference and shall not be deemed a part of this Plan.

20.           Amendment/Termination. Except as provided in Section 11 and 18(b),
the Company may amend, modify, terminate or discontinue the Plan at any time;
provided, however, that no such action shall reduce the amounts credited to the
Account of a Bank Director immediately prior to such action.

21.           Taxes. The Company shall deduct from all distributions any taxes
required to be withheld by the federal or any state or local government.

22.           Interpretation. The Plan shall be interpreted by and all questions
arising in connection herewith shall be determined by the Committee (or its
designee) in accordance with Sections 12, 13 and 14, and such interpretation or
determination, when made in good faith, shall be conclusive and binding.

23.           Governing Law. This Plan shall be governed by the laws of the
State of Alabama.


Page 13 of 13




 